Hines, J.
Pending the suit of a wife for divorce, she applied for temporary alimony and for allowance of counsel fees. The evidence upon the issues involved upon the hearing of the application for temporary alimony and counsel fees being conflicting, we can not say that the judge erred in granting to the wife temporary alimony in the sum of $10 per month when she does not have the custody of the only child of the marriage, and the sum of $20 per month when she has the custody of such child, and in awarding her $30 as counsel fees in this proceeding.

Judgment affirmed.


All the Justices concur.